Case 3:20-cv-01756 Document 1 Filed 12/29/20 Page 1 of 7
Case 3:20-cv-01756 Document 1 Filed 12/29/20 Page 2 of 7
Case 3:20-cv-01756 Document 1 Filed 12/29/20 Page 3 of 7
Case 3:20-cv-01756 Document 1 Filed 12/29/20 Page 4 of 7
Case 3:20-cv-01756 Document 1 Filed 12/29/20 Page 5 of 7
Case 3:20-cv-01756 Document 1 Filed 12/29/20 Page 6 of 7
Case 3:20-cv-01756 Document 1 Filed 12/29/20 Page 7 of 7



                              December 18
Case 3:20-cv-01756 Document 1-1 Filed 12/29/20 Page 1 of 2   Exhibit 1
Case 3:20-cv-01756 Document 1-1 Filed 12/29/20 Page 2 of 2
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 1 of 18   Exhibit 2
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 2 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 3 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 4 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 5 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 6 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 7 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 8 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 9 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 10 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 11 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 12 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 13 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 14 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 15 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 16 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 17 of 18
Case 3:20-cv-01756 Document 1-2 Filed 12/29/20 Page 18 of 18
Case 3:20-cv-01756 Document 1-3 Filed 12/29/20 Page 1 of 2   Exhibit 3
Case 3:20-cv-01756 Document 1-3 Filed 12/29/20 Page 2 of 2
Case 3:20-cv-01756 Document 1-4 Filed 12/29/20 Page 1 of 1
                                                             Exhibit 4
                               Case 3:20-cv-01756 Document 1-5 Filed 12/29/20 Page 1 of  4
Department of Defense Manpower Data Center                                           Results as of : Nov-10-2020 07:18:33 AM

                                                                                                                                                                                            SCRA 5.6




                                                                                                                                                                                          Exhibit 5




SSN:                           XXX-XX-6458
Birth Date:
Last Name:                     PEREZ COLON
First Name:                    FRANCISCO
Middle Name:                   MANUEL
Status As Of:                  Nov-10-2020
Certificate ID:                WSTMX9MGM5NTKD2

                                                                                On Active Duty On Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                                      This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                        Left Active Duty Within 367 Days of Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                         This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                 The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

         Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                            This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                          Case 3:20-cv-01756 Document 1-5 Filed 12/29/20 Page 2 of 4
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
                               Case 3:20-cv-01756 Document 1-5 Filed 12/29/20 Page 3 of  4
Department of Defense Manpower Data Center                                           Results as of : Nov-10-2020 07:24:57 AM

                                                                                                                                                                                          SCRA 5.6




SSN:                           XXX-XX-3713
Birth Date:
Last Name:                     MARTINEZ ARBONA
First Name:                    BERNIE
Middle Name:                   ODETTE
Status As Of:                  Nov-10-2020
Certificate ID:                HMVTJKY970FTLVJ

                                                                                On Active Duty On Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                                      This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                        Left Active Duty Within 367 Days of Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                         This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                 The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

         Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                            This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                          Case 3:20-cv-01756 Document 1-5 Filed 12/29/20 Page 4 of 4
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
                         Case 3:20-cv-01756 Document 1-6 Filed 12/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         DistrictDistrict
                                                    __________    of Puerto   Rico
                                                                          of __________

            United States of America,                                 )
               acting through the                                     )
     United States Department of Agriculture                          )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
    FRANCISCO MANUEL PEREZ COLON, et als.                             )      FORECLOSURE OF MORTGAGE
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BERNIE ODETTE MARTINEZ ARBONA
                                           Barrio Yahuecas                  1575 Muñoz Rivera Ave.
                                           Street Road 529, Km. 4.2          Suite 317                190 Muñoz Rivera Ave.
                                           Adjuntas, PR 00601                Ponce, PR 00717          Ponce, PR 00731




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-01756 Document 1-6 Filed 12/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:20-cv-01756 Document 1-7 Filed 12/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         DistrictDistrict
                                                    __________    of Puerto   Rico
                                                                          of __________

            United States of America,                                 )
               acting through the                                     )
     United States Department of Agriculture                          )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
    FRANCISCO MANUEL PEREZ COLON, et als.                             )      FORECLOSURE OF MORTGAGE
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Conjugal Partnership Pérez-Martínez
                                           Barrio Yahuecas                  1575 Muñoz Rivera Ave.
                                           Street Road 529, Km. 4.2          Suite 317                190 Muñoz Rivera Ave.
                                           Adjuntas, PR 00601                Ponce, PR 00717          Ponce, PR 00731




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-01756 Document 1-7 Filed 12/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:20-cv-01756 Document 1-8 Filed 12/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         DistrictDistrict
                                                    __________    of Puerto   Rico
                                                                          of __________

            United States of America,                                 )
               acting through the                                     )
     United States Department of Agriculture                          )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
    FRANCISCO MANUEL PEREZ COLON, et als.                             )      FORECLOSURE OF MORTGAGE
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FRANCISCO MANUEL PEREZ COLON
                                           Barrio Yahuecas                  1575 Muñoz Rivera Ave.
                                           Street Road 529, Km. 4.2          Suite 317                190 Muñoz Rivera Ave.
                                           Adjuntas, PR 00601                Ponce, PR 00717          Ponce, PR 00731




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-01756 Document 1-8 Filed 12/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 3:20-cv-01756 Document 1-9 Filed 12/29/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         UNITED STATES OF AMERICA, acting through the USDA

        Defendant:         FRANCISCO MANUEL PEREZ COLON; ET ALS.

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted: December 18, 2020

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
                                      Case 3:20-cv-01756 Document 1-10 Filed 12/29/20 Page 1 of 1
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    FRANCISCO MANUEL PEREZ COLON, et als.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Adjuntas, P.R.
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Juan C. Fortuño Fas
Po Box 3908, Guaynabo, PR 00970
Tel. 787-751-5290

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Consolidated Farm & Development Act, 7 USC 1921, et seq. & 28 USC 1345
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         113,610.77                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/18/2020                                                              s/Juan Carlos Fortuño Fas
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
